Exhibit 99.1 WARNER MUSIC GROUP CORP. REPORTS RESULTS FOR FISCAL FOURTH QUARTER AND FULL YEAR ENDED SEPTEMBER 30, 2015 · Total revenue declined 2.0% or was up 6.2% in constant currency for the full year · Digital revenue grew 3.6% or was up 10.0% in constant currency for the full year · OIBDA for the full year was $436 million versus $340 million in the prior year · Net loss for the full year was $88 million versus $303 million in the prior year · Total revenue declined 2.7% or was up 7.3% in constant currency for the quarter · Digital revenue grew 10.6% or was up 19.8% in constant currency for the quarter · OIBDA for the quarter was $113 million versus $107 million in the prior-year quarter · Net loss for the quarter was $23 million versus $24 million in the prior-year quarter
